The information in this case charges that the defendants, Jack Holt and C. Huff, in Muskogee county, on the 31st day of May, 1923, did knowingly and unlawfully transport intoxicating liquor, to wit, seven gallons of corn whisky, from a point on the public highway three miles east of Oktaha, to another point in Muskogee county three and one-half miles east of Oktaha, on the Oktaha-Keefton road. On the trial the jury returned a verdict, finding the defendants guilty as charged in the information and, failing to agree as to the punishment, left the same to the court. Motion for new trial was duly filed and overruled. The court sentenced each defendant to be confined for 90 days in the county jail and to pay a fine of $250. They have appealed from the judgment and assigned as error the insufficiency of the information to charge an offense and the insufficiency of the evidence to sustain the verdict. The information is sufficient.
The state relied for this conviction upon the testimony of two witnesses. Otto Bales, deputy sheriff, testified that he saw the defendants traveling in a Ford car; they were having some car trouble and had stopped, and he told Mr. Brown that it was whisky in the car; they stopped and found a three-gallon jug and a one-gallon jug and a five-gallon gasoline tank, and there was seven gallons or corn whisky in the jugs.
Jim Brown, deputy sheriff, testified that the defendant Holt was driving with the defendant Huff in the seat beside him; that they traveled about three-quarters of a mile on the Oktaha-Keefton road before they stopped; that all three jugs in the car were full of corn whisky — about seven gallons all together. *Page 427 
The state rested, and the defendants moved for a directed verdict, which was overruled. The defendants did not testify.
The evidence is sufficient to sustain the verdict, and the instructions fairly state the law applicable to the case. The judgment of the lower court is accordingly affirmed.
BESSEY, P.J., concurs.
EDWARDS, J., absent.